UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53276 SIMLATUS CORPORATION (Name of small business issuer in its charter) Nevada 20-2675800 (State of incorporation) (I.R.S. Employer Identification No.) 175 Joerschke Dr., Ste. A Grass Valley, CA 95945 (Address of principal executive offices) (530) 205-3437 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of February 7, 2017, there were 708,745,819 shares of the registrant’s $0.00001 par value common stock issued and outstanding. SIMLATUS CORP. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 32 ITEM 1A. RISK FACTORS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. SUBSEQUENT EVENTS 33 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS 35 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Simlatus Corp. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we,"”SIML,” "our," "us," the "Company," refers to Simlatus Corp. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SIMLATUS CORP. (FORMERLY KNOWN AS GRID PETROLEUM CORP.) BALANCE SHEETS (Unaudited) December 31, March 31, ASSETS Current Assets Cash $ $ Accounts receivable - Inventories Total Current Assets Due from related party - Oil & gas properties, net - Intangible asset, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Accounts payable $ $ Accrued wages Derivative liabilities Due to related party Notes payable, net of discount Notes payable, interest Sales tax payable - Other short-term related party liabilities Total Current Liabilities Long term debt - Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, $0.001 par value 20,000,000 shares authorized Series A: 10,000,000 shares authorized 2,217,824 shares issued and outstanding at December 31, 2016 1,519,500 shares issued and outstanding at March 31, 2016 Series B: 10,000,000 shares authorized 1 1 1,000 shares issued and outstanding at December 31, 2016 1,000 shares issued and outstanding at March 31, 2016 Common stock, $0.00001 par value 7,000,000,000 authorized 16 495,745,819 shares issued and outstanding at December 31, 2016 (1) 1,615,696 shares issued and outstanding at March 31, 2016 (1) Additional paid in capital Accumulated other comprehensive loss Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ (1) All common share amounts and per share amounts in these financial statements, reflect the one thousand-for-one reverse stock splits of the issued and outstanding shares of the common stock of the Company, effective July 22, 2016, respectively, including retroactive adjustment of common share amounts.See Note 10. The accompanying notes are an integral part of these financial statements 3 SIMLATUS CORP. (FORMERLY KNOWN AS GRID PETROLEUM CORP.) STATEMENTS OF OPERATIONS (Unaudited) For the three months ended December 31, For the nine months ended December 31, Sales $ $
